                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


VERNAL HARDY,

       Petitioner,

V.                                                     Civil Action No. 3:17CV821-HEH


HAROLD W. CLARKE,

       Respondent.

                             MEMORANDUM OPINION
          (Adopting Report and Recommendation and Dismissing Action)

       Vernal Hardy, a Virginia state prisoner proceeding pro se, filed this petition under

28 U.S.C. § 2254("§ 2254 Petition," ECF No. 1)challenging his convictions in the

Circuit Court for the County of Loudoun, Virginia, for distribution of a Schedule One or

Two controlled substance and possession with intent to distribute a Schedule One or Two

Controlled Substance. On January 8, 2019, the Magistrate Judge issued a Report and

Recommendation(ECF No. 11)recommending that Respondent's Motion to Dismiss be

granted. Hardy's claims be dismissed, and the § 2254 Petition be denied. The Court

advised Hardy that he could file objections within fourteen(14) days after the entry ofthe

Report and Recommendation. Hardy has not responded.

      "The magistrate makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains

with this court." Estrada v. Witkowski, 816 F. Supp. 408,410(D.S.C. 1993)(citing

Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court "shall make a de novo
determination ofthose portions ofthe report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(1). "The filing of

objections to a magistrate's report enables the district judge to focus attention on those

issues—factual and legal—^that are at the heart ofthe parties' dispute." Thomas v. Arn,

474 U.S. 140, 147(1985). In the absence of a specific written objection, this Court may

adopt a magistrate judge's recommendation without conducting a de novo review. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

         There being no objections, and the Court having determined that the Report and

Recommendation is correct on its merits, the Report and Recommendation(ECF No. 11)

will be accepted and adopted. The Motion to Dismiss(ECF No. 8)will be granted.

Hardy's § 2254 Petition(ECF No. 1) will be denied. Hardy's claims and the action will

be dismissed. A certificate of appealability will be denied.'

         An appropriate Final Order shall accompany this Memorandum Opinion.



                                                             /s/
                                      HENRY E. HUDSON
Date:                                 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




        'An appeal may not be taken from the final order in a § 2254 proceeding imless ajudge
issues a certificate of appealability("CCA"). 28 U.S.C. § 2253(c)(1)(a). A CCA will not issue
unless a prisoner makes "a substantial showing of the denial of a constitutional right." 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack v.
McDaniel, 529 U.S. 473,484(2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4(1983)).
Hardy fails to meet this standard. Accordingly, the Court will deny a certificate of appealability.
